Case 2:18-cv-09062-SVW-FFM Document 17 Filed 11/20/18 Page 1 of 3 Page ID #:123



   1   Francis J. “Casey” Flynn, Jr.
   2   Law Office of Francis J. Flynn, Jr.
       CA State Bar No. 304712
   3   422 South Curson Avenue
   4   Los Angeles, CA 90036
       Telephone: (314) 662-2836
   5   Email: casey@lawofficeflynn.com
   6
       ATTORNEY FOR PLAINTIFF
   7   AND THE PROPOSED CLASS
   8

   9                          UNITED STATES DISTRICT COURT
  10
                            CENTRAL DISTRICT OF CALIFORNIA
  11

  12
       JERRY HERNANDEZ, et al.
  13                        Plaintiff,           CASE NO. Case No. 2:18-cv-9062
  14
                  v.

  15
       FIRST DATA MERCHANT SERVICES NOTICE OF DISMISSAL OF
       LLC and NORTHERN LEASING     PLAINTIFF JERRY
       SYSTEMS INC.,                HERNANDEZ’S CLAIMS
  16
                     Defendants.    AGAINST DEFENDANT FIRST
  17
                                    DATA MERCHANT SERVICES
  18                                LLC ONLY WITHOUT
                                    PREJUDICE WITH EACH PARTY
  19
                                    TO BEAR THEIR OWN COSTS
  20                                PURSUANT TO FED. R. CIV. P.
                                    41(A)(1)(A)(I)
  21

  22
                                                 JURY TRIAL DEMANDED
  23

  24

  25
                  COMES NOW, Plaintiff, Grace Blancas (“Plaintiff”), by and through
  26

  27   counsel of record, and pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

  28   Procedure, files Plaintiff’s Notice of Voluntary Dismissal of Jerry Hernandez’s
                                                      NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                              -1-     AGAINST DEF. FIRST DATA MERCHANT SERVICES
       113936v1                                       WITHOUT PREJUDICE WITH EACH PARTY TO BEAR
                                                      ITS OWN COSTS
Case 2:18-cv-09062-SVW-FFM Document 17 Filed 11/20/18 Page 2 of 3 Page ID #:124



   1   Claims against First Data Merchant Services LLC (“Defendant First Data”)
   2
       without Prejudice with Each Party to Bear Its Own Costs and hereby dismisses
   3

   4   each of Plaintiff’s claims against Defendant First Data only, without prejudice,

   5   with each party to bear their own costs.
   6
             Defendant First Data has not filed an answer in this case and has not filed a
   7

   8   motion for summary judgment. Plaintiff has not previously dismissed any federal or
   9   state court suit based on or including the same claims as those presented in this
  10
       lawsuit. A receiver has not been appointed in this case.
  11

  12         Accordingly, Plaintiff Jerry Hernandez hereby dismisses each of Plaintiff
  13   Jerry Hernandez’s causes of action against Defendant First Data Merchant
  14
       Services LLC only without prejudice, with each party to bear their own costs.
  15

  16   This dismissal does not affect any other defendant in this case.
  17         Dated: November 20, 2018
  18
                                                By: /s/ Francis J. “Casey” Flynn, Jr.
  19
                                                Francis J. “Casey” Flynn, Jr.
  20                                            Law Office of Francis J. Flynn, Jr.
                                                CA State Bar No. 304712
  21
                                                422 South Curson Avenue
  22                                            Telephone: (314) 662-2836
                                                Email: casey@lawofficeflynn.com
  23

  24                                            ATTORNEY FOR PLAINTIFF
  25

  26

  27

  28
                                          -2-                 NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                                                AGAINST DEF. FIRST DATA MERCHANT
                                                              SERVICES WITHOUT PREJUDICE WITH EACH
                                                                   PARTY TO BEAR ITS OWN COSTS
Case 2:18-cv-09062-SVW-FFM Document 17 Filed 11/20/18 Page 3 of 3 Page ID #:125



   1                             CERTIFICATE OF SERVICE
   2
             I hereby certify that on November 20, 2018, the foregoing was filed
   3

   4   electronically with the Clerk of Court to be served by operation of the Court’s

   5   electronic filings system upon the parties of record.
   6

   7   Date: November 20, 2018                       /s/ Francis J. “Casey” Flynn, Jr.
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                          -3-                  NOTICE OF DISMISSAL WITHOUT PREJUDICE
                                                                 AGAINST DEF. FIRST DATA MERCHANT
                                                               SERVICES WITHOUT PREJUDICE WITH EACH
                                                                    PARTY TO BEAR ITS OWN COSTS
